Citation Nr: 0310553	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  92-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for an acquired psychiatric 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disorder, on either a primary or secondary basis.

3.  Entitlement to service connection for varicose 
veins of the left leg on the basis of exposure to 
mustard gas in service.

4.  Entitlement to an increased rating for the 
postoperative residuals of injury to the right hip, 
currently assigned a 20 percent evaluation.

5.  Entitlement to financial assistance in the 
purchase of an automobile or other conveyance

6.  Entitlement to specially adaptive automotive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1944 to January 
1947.

A July 1984 decision of the Board of Veterans' Appeals 
(Board) denied an award of compensation for right hip injury 
residuals prior to December 27, 1968.  This matter came 
before the Board of Veterans' Appeals (Board) Board on appeal 
from a rating decision of July 1984 from the Cheyenne, 
Wyoming, Regional Office (RO) of the former Veterans 
Administration, now Department of Veterans Affairs (VA).  The 
notice of disagreement was received in February 1985.  A 
statement of the case, issued in May 1985, addressed the 
issues of new and material evidence to reopen claims of 
service connection for a right leg disorder and a left leg 
disorder, as well as an increased rating for a right hip 
disorder.  The statement of the case also listed an issue 
framed as "Appeal from the decision of the Board of Veterans 
Appeals dated 7/3/84."  This issue was subsequently 
clarified and reframed as follows: Whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to an effective date earlier than December 27, 1968, for the 
award of a 20 percent evaluation for the residuals of right 
hip injury.  The veteran's substantive appeal was received in 
July 1985.  A hearing was held before a hearing officer at 
the RO in February 1990.  

Additionally, a May 1990 rating decision confirmed and 
continued a denial to reopen the veteran's service connection 
claim for an acquired psychiatric disorder.  A notice of 
disagreement as that decision was received in June 1990.  A 
statement of the case was issued on July 1990.  

A May 1991 rating decision denied entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance, and entitlement to specially adaptive automotive 
equipment.  A notice of disagreement as to that decision was 
received in June 1991.  A statement of the case as to the 
issues of entitlement to financial assistance in the purchase 
of an automobile or other conveyance, and entitlement to 
specially adaptive automotive equipment was issued in August 
1991.  An additional hearing was held before a hearing 
officer at the regional office in November 1991.  
Communications from the veteran were deemed sufficient to 
complete his appeal as to all issues listed on the title page 
of this decision.

The veteran's appeal was received and docketed at the Board 
in April 1992.  The Board remanded the case to the RO in 
November 1992 for further development of the record.  The 
requested development was completed, and additional 
supplemental statements of the case were issued in May 1995 
and August 1995.  Thereafter, the case was returned to the 
Board for continuation of appellate review.

The Board issued a decision in May 1997, which affirmed the 
RO's determination that new and material evidence had not 
been submitted to reopen the effective date claim or to 
reopen the service connection claims.  Also before the Board 
in May 1997 were the issues of entitlement to service 
connection for varicose veins of the left leg on the basis of 
exposure to mustard gas in service, entitlement to an 
increased rating for postoperative residuals of injury to the 
right hip, entitlement to financial assistance in the 
purchase of an automobile or other conveyance, and 
entitlement to specially adaptive automotive equipment.  
These issues were remanded to the RO for further development 
of the evidence.  As it is not clear from the record what 
actions, if any, were accomplished as a result of the May 
1997 remand directions, these issues are again listed on the 
cover page of this decision and addressed in the remand 
section of this decision. 
 
The veteran subsequently appealed the Board's May 1997 
decision, as to those issues for which the Board rendered 
final determinations, to the United States Court of Appeals 
for Veterans Claims (Court).  Thereafter, the Court issued an 
Order in March 1999 affirming the Board's decision as to the 
earlier effective date claim, vacating the Board's decision 
as to the two new and material issues.  The Board then 
remanded the claims for new and material for psychiatric 
disability and for right leg disability in March 2000 for 
further development of the record.  The request was completed 
and a supplemental statement of the case was issued in 
December 2002.  These claims are again before the Board.   


FINDINGS OF FACT

1.	By rating decision in October 1976, the RO denied the 
veteran's claim for 
entitlement to service connection for acquired psychiatric 
disorder; the veteran did not file a notice of disagreement.

2.	Evidence received since the October 1976 rating decision 
is cumulative and 
does not bear directly and substantially upon the subject 
matter of whether the veteran's acquired psychiatric disorder 
was incurred in or aggravated by service, is etiologically 
related to a service-connected disability, or is otherwise 
related to service; when considered alone or together with 
all of the evidence, both old and new, it has no significant 
effect upon the facts previously considered.   

3.	By rating decision in October 1976, the RO denied the 
veteran's claim for 
entitlement to service connection for right leg disorder, on 
either a primary or secondary basis; the veteran did not file 
a notice of disagreement.

4.	Evidence received since the October 1976 rating decision 
is cumulative and 
does not bear directly and substantially upon the subject 
matter of whether the veteran's right leg disorder was 
incurred in or aggravated by service, is etiologically 
related to a service-connected disability, or is otherwise 
related to service; when considered alone or together with 
all of the evidence, both old and new, it has no significant 
effect upon the facts previously considered.   


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied service 
connection for acquired psychiatric disorder in October 1976, 
which is final, is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (2002).  

2.  The evidence received since the RO denied service 
connection for right leg disorder, on either a primary or 
secondary basis, in October 1976, which is final, is not new 
and material, and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for application to 
reopen a claim for service connection.  The discussions in 
the rating decisions, statements of the case, and 
supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a January 
2002 and February 2002 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, records from the Social Security 
Administration, numerous VA and private medical records, lay 
statements, and numerous statements from the veteran.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as psychoses 
and arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

An October 1976 rating decision denied service connection for 
an acquired psychiatric disorder, described by the RO as 
nervous condition, and right leg disorder, on either a 
primary or secondary basis.  The veteran was notified of the 
October 1976 rating determinations and informed of appellate 
rights and procedures in November 1976.  However, no notice 
of disagreement was received to initiate an appeal from this 
decision.  The October 1976 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  

New and Material Evidence Analysis

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  The Board notes here that the 
provisions of 38 C.F.R § 3.156(a) were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case. See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

October 1976 Rating Decision

As noted above, the RO denied the veteran's claim for service 
connection for acquired psychiatric disorder in the October 
1976 rating decision.  The evidence in file at that time 
included service medical records, which were negative for any 
psychiatric disorder.  There was also no medical evidence of 
complaints or treatment for psychosis within one year after 
the veteran completed active duty service.  In fact, a 
psychiatric disability, identified as chronic anxiety, was 
first demonstrated during a period of VA hospitalization in 
December 1972, approximately 25 years following completion of 
active duty service.  Subsequent treatment records from 
August to September 1973 disclosed that the veteran 
complained of generalized weakness accompanied by right knee 
problems; he reported that treatment did not relieve his 
condition and expressed fear that his legs would give out on 
him on the job.  The diagnosis was depression with agitation.  
In statements received October 1976, the veteran's spouse, 
friends, and associates related that the veteran displayed 
emotionally abnormal behavior following his return from 
service.  They believe that he suffered from a psychosis.  
There was no medical evidence relating the veteran's 
psychiatric disorder to service.  

The October 1976 rating decision was essentially based on the 
finding that there was no evidence of any psychiatric 
problems in service or for many years after service, and that 
there was no evidence etiologically relating the veteran's 
current acquired psychiatric disorder to a service-connected 
disability or directly to service.   

As for the right leg claim, the evidence in file in October 
1976 included service medical records, which were negative 
for any injuries or pathology of the right leg, other than 
the right hip and right ankle. Specifically, no right leg 
disorders were noted while the veteran was in service.  

VA examination report in August 1971 indicated that by the 
veteran's own statement, he sustained an industrial accident 
in May 1969 when he lacerated the right upper thigh with a 
saw.  The veteran further stated that he was involved in a 
car accident in February 1970 when he sustained a fractured 
patella and a re-injury to the thigh.  Additionally, records 
from R.C. McGee, M.D. dated March 1970 demonstrated that the 
veteran was diagnosed as having a medial internal derangement 
with chondromalacia (bipartite) of the right patella 
following a twisting injury about one month before.  This 
necessitated a patellectomy and produced a chronic right knee 
impairment.  These incidents occurred more than 20 years 
after the veteran had completed active duty.  There was also 
no medical evidence relating the veteran's right leg disorder 
to a service-connected disability or directly to service.   

The October 1976 rating decision reiterated the findings from 
a prior January 1970 rating decision that had denied a claim 
of service connection for residuals of lacerations of the 
right leg.  Both rating decisions found that there was no 
evidence of a right leg disorder in service or that there was 
evidence that the veteran's current right leg disorder was 
etiologically related to a service-connected disability or 
directly to service.  

Evidence Received Following the October 1976 Rating Decision

In connection with his current attempt to reopen his service 
connection claim for acquired psychiatric disability, the 
veteran submitted VA medical records, which show that the 
veteran required hospitalized for his psychiatric disorder 
between March 1977 to June 1979.  According to the hospital 
summary report, at the time of his admission, the veteran was 
diagnosed as having schizophrenia, paranoid type, but this 
was soon changed to depressive neurosis with paranoid 
features.  However, none of the hospital records from that 
time period suggest that his psychiatric disorder was related 
to service or a service-connected disability.  In fact, 
despite receiving numerous VA medical records since the 
October 1976 rating decision, there is no evidence from these 
records tending to show that the veteran had an acquired 
psychiatric disorder in service or that his current acquired 
psychiatric disorder is etiologically related to a service-
connected disability or directly to service.  

Similarly, VA medical records following the October 1976 
rating decision indicate that the veteran has had chronic 
right leg problems, however, there is no medical evidence 
that tends to show an etiological relationship between the 
veteran's current right leg disorder and a service-connected 
disability or directly to service.  In fact, an April 1995 
addendum to a VA examination report performed by Dwight K. 
Caughfield, M.D. in September 1994, found that he did not 
believe the veteran's service-connected residuals of a hip 
injury and right knee problems were directly related.  The 
examiner believed that the right knee problem was related to 
an intercurrent injury.  This evidence is new and does 
address whether there is an etiological relationship between 
the veteran's current right leg disorder and a service-
connected disability or directly related to service.  
However, the report and addendum by Dr. Caughfield do not 
tend to show an etiological relationship between the 
veteran's current right leg disorder and a service-connected 
disability or directly related to service and therefore, has 
no significant effect upon the facts previously considered.     

Additionally, numerous private medical evidence have been 
incorporated into the record since the October 1976 rating 
decision, including records from Samuel R. Ziegler, M.D. 
dated September 1969; J.S. Burleigh, M.D. from April 1972 and 
May 1972; Don D. Bailey, M.D. from May 1972 and February 
1973; James K. Jackson, M.D. dated January 1973; K.K. Verma, 
M.D. from August 1973 to September 1973; Robert C. McGee from 
1970, C.T. Smith from June 1982 through December 1982; 
Gillette Bond & Joint Clinic dated February 1985; Arhlin 
Orthopedics from September 1987 through February 1988; A.L. 
Dewald, M.D. dated February 1989; J.P. Sabow dated February 
1989; Wyoming Medical Center dated December 1992; Ivinson 
Memorial Hospital dated 1992, Campbell County Memorial 
Hospital from January 1986 to February 1986, 1992 to 1993, 
and November 1998; Michael Wasser, M.D. from August 1991 to 
October 1992; Dr. Maguire from November 1990 to January 1993; 
Scott C. Elston, M.D. dated June 1993 and October 1993; Box 
Butte General Hospital dated June 1993; Weston County 
Memorial Hospital dated September 1993; Sturgis Community 
Health Center dated October 1993; Massa Berry Professional 
Association dated October 1993; T.F. Eastman dated February 
1994; Niobrara County Hospital District from May 1995; 
Deaconness Medical Center dated June 1995; Billings Clinic 
dated July 1995; W.L. Hull dated July 1995; T.F. Eastman, 
M.D. from October 1993 and February 1999 and; Lincare dated 
March 1999.  Social Security Administration records, 
including reports from Timothy Gill, M.D., Gisela Meloy, 
M.D., and a VA medical center are also incorporated into the 
record.     

While many of these private medical records demonstrate that 
the veteran has been treated for chronic acquired psychiatric 
disorder and a right leg disorder, none of the medical 
evidence in the record tends to show that the veteran had 
psychiatric problems or right leg problems, other than his 
right hip or right ankle, in service.  Further, none of the 
private medical records tend to link his acquired psychiatric 
disorder or right leg disorder to a service-connected 
disability or directly to service.  

Although the Board recognizes the numerous written statements 
and testimony of the veteran, including his detailed comments 
on the evidence, lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  There is 
still no competent medical evidence tending to show that the 
veteran received treatment in service for a psychiatric 
problem or a right leg problem, other than for his right hip 
and right ankle.  There is also no competent medical evidence 
tending to show that he otherwise has a current acquired 
psychiatric disorder or right leg disorder that is 
etiologically related to a service-connected disability or 
directly to service.  As such, evidence received subsequent 
to the RO's October 1976 decision is cumulative or redundant 
and is not, either by itself or in connection with other 
evidence of record, so significant that it must be considered 
to fairly decide the merits of the veteran's underlying 
claims of entitlement to service connection for acquired 
psychiatric disorder or right leg disorder.   


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disorder.  New and material evidence has not been 
received to reopen the veteran's claim of service connection 
a right leg disorder.  To this extent, the appeal is denied. 


REMAND

As noted in the introduction, in May 1997, the Board remanded 
the issues of entitlement to service connection for varicose 
veins of the left leg on the basis of exposure to mustard gas 
in service, entitlement to an increased rating for the 
postoperative residuals of injury to the right hip, currently 
assigned a 20 percent evaluation, entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance, and entitlement to specially adaptive automotive 
equipment for further development.  It is not clear from the 
claims files received at the Board what actions, if any, were 
taken by the RO with regard to these issues.  

For the issue of entitlement to service connection for 
varicose veins of the left leg on the basis of exposure to 
mustard gas in service, the Board noted in the May 1997 
remand that since the RO denied service connection in 
February 1973, there is a new regulation and a precedent 
decision of the Court of Appeals of the Federal Circuit which 
now affect consideration of the issue.  See 38 C.F.R. § 3.316 
and Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  The 
above cited regulation and decision of the Court of Appeals 
of the Federal Circuit are considered to be the equivalent of 
new and material evidence having been submitted to reopen the 
claim. Spencer v. Brown, 4 Vet. App. 283 (1993).  The claim 
was therefore reopened and further development to be 
undertaken with regard to the issue will be set forth below.  
The development requested was for the RO to have the service 
department verify whether the veteran underwent full-body 
exposure to mustard gas during active military service and 
then if verified, a VA examination was to be performed.

As for entitlement to an increased rating for service-
connected residuals of injury to the right hip, the Board 
requested that the RO afford the veteran an examination by an 
orthopedist.  

The Board's May 1997 remand directed the above-referenced 
development, as well as the RO readjudicating the claims.  
While the record shows that a letter was sent to the veteran 
in June 1997 requesting more information regarding the left 
leg disability claim and for a list of providers for the 
increased rating claim, it does not appear that an 
examination by an orthopedist was performed or that a rating 
decision or supplemental statement of the case were issued 
regarding the matters on remand.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In view of the foregoing, the case is REMANDED to the RO for 
clarification and any necessary action to document completion 
of the following actions:

1.  The RO should review the record with 
regard to the remaining issues and take 
any necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
appellant has been advised of the 
evidence necessary to substantiate the 
claim, as well as what evidence the 
appellant is to provide and what evidence 
VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

2.  The service department should be 
requested to verify whether or not the 
veteran underwent full-body exposure to 
mustard gas during active military 
service.

3.  If exposure to mustard gas is 
verified, then the veteran should be 
given the opportunity to present medical 
evidence that varicose veins of the left 
leg is a residual of mustard gas exposure 
in his particular case.

4.  If exposure to mustard gas is 
verified, then irrespective of any 
response from the veteran to the request 
for medical records, a VA examination 
should be performed to determine the 
status of any varicose veins of the left 
leg. Specifically, the examiner should be 
requested to state whether it is at least 
as likely as not that any left leg 
varicose veins now present are related to 
mustard gas exposure in service in this 
particular case.

5.  The veteran should be requested to 
clearly identify (names, addresses, 
dates) all VA and non-VA medical sources 
that have provided treatment for his 
right ankle and right hip disorders since 
June 1997.  After obtaining a consent to 
the release of medical records from the 
veteran, the RO should request copies of 
the medical records from all identified 
sources not already of record.  All 
records obtained should be added to the 
claims folder.

6.	 Thereafter, the veteran should be 
afforded an examination by an 
orthopedist.  The claims file should be 
made available to the examiners for 
review in connection with the 
examinations.  All medically indicated 
special tests, including x-rays, should 
be conducted.  

a.	Specifically, the examiner should 
report
findings pertinent to the above-
cited cardinal factors of muscle 
disability as they relate to the 
right pelvic girdle muscles.  As 
well, the extent of any loss of 
fascia or muscle substance about the 
right pelvic girdle muscles should 
be noted.  The examiner should 
characterize loss of fascia or 
muscle substance, if any, as 
"slight," "moderate," "moderate 
severe," or "severe."  

b.	Further, the examiner should 
depict range of 
motion of the right hip and right 
ankle through all ranges of motion.  
In this regard, it should be stated, 
in degrees, the range of motion of 
the hip in flexion, extension, 
abduction, adduction and rotation; 
further, the range of motion of the 
right ankle in plantar flexion, 
dorsiflexion, inversion and 
eversion.  Range of motion studies 
should include a statement as to the 
presence or absence of ankylosis of 
the right hip or right ankle.

c.  Further, the examiner should 
include range of motion testing with 
special consideration as to whether 
or not there is additional 
functional loss due to pain, 
weakness, fatigue and 
incoordination.  If possible, any 
such additional functional loss 
should be expressed in degrees of 
additional limitation of motion.  
For reference purposes, the examiner 
should also clearly set forth normal 
range of motion.  

d.	Finally, the examiner should 
state whether or 
not disability attributable to the 
service-connected right hip and 
right ankle disabilities are of such 
severity that no effective function 
of the right foot remains other than 
that which would be equally well 
served by an amputation stump at the 
site of election below the right 
knee and application of a 
prosthesis.

7.  After the above development has been 
completed, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

8.  The RO should then readjudicate the 
claims, keeping in mind that the issue of 
entitlement to service connection for 
varicose veins of the left leg due to 
exposure to mustard gas in service must 
be readjudicated de novo, on the basis of 
all evidence of record both old and new.  
If any benefit sought on appeal is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



